     Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 1 of 29




                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

FARMERS TEXAS COUNTY                       §
MUTUAL INSURANCE COMPANY                   §
et al,                                     §
                                           §
       Plaintiffs,                         §      Civil Action No. 4:20-cv-04152
                                           §
v.                                         §
                                           §
HEALTH AND MEDICAL                         §
PRACTICE ASSOCIATES et al,                 §
                                           §
       Defendants.                         §
                                           §


     DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT



                                DAVIS & SANTOS, P.C.
                                     Jason M. Davis
                                 Attorney-In-Charge
                                State Bar No. 00793592
                        Southern District of Texas Bar No. 20114
                              E-mail: jdavis@dslawpc.com
                                     H. Jay Hulings
                                State Bar No. 24104573
                       Southern District of Texas Bar No. 3472684
                             E-mail: jhulings@dslawpc.com
                                  Stephanie L. Dodge
                                State Bar No. 24105336
                       Southern District of Texas Bar No. 3599198
                             E-mail: sdodge@dslawpc.com
                                719 South Flores Street
                               San Antonio, Texas 78204
                                  Tel: (210) 853-5882
                                  Fax: (210) 200-8395

                               Attorneys for Defendants
       Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 2 of 29




                                            TABLE OF CONTENTS
I.      Nature and Stage of Proceeding ............................................................................... 1
II.     Summary of the Argument ....................................................................................... 1
III.    Relevant Factual Allegations.................................................................................... 3
IV.     Argument and Authorities ........................................................................................ 5
        A. Dismissal under Rule 12(b)(6). ........................................................................... 5
        B. Plaintiffs fail to plead a viable RICO claim. ....................................................... 6
                  1. Plaintiffs do not adequately allege RICO causation. ............................... 7
                  2. Plaintiffs do not adequately allege an “association-in-fact” RICO
                       enterprise. ............................................................................................... 11
                       a. Plaintiffs do not allege an association separate and apart from the
                          alleged racketeering.......................................................................... 12
                       b. Plaintiffs do not allege facts showing Defendants functioned as a
                          continuing unit over time. ................................................................ 14
                  3. Plaintiffs do not adequately allege that several of the Defendants
                     conducted or participated in a RICO enterprise. ................................... 16
                       a. Plaintiffs allege that several of the entity Defendants merely received
                          funds. ................................................................................................ 17
                       b. Plaintiffs fail to allege that Coleman controlled the alleged RICO
                          enterprise. ......................................................................................... 18
                  4. Plaintiffs fail to adequately allege mail fraud with particularity. .......... 20
                       a. Plaintiffs fail to allege any actions by several Defendants. ............. 20
                       b. Plaintiffs fail to allege fraud by Coleman with sufficient
                          particularity. ..................................................................................... 21
                       c. Plaintiffs fail to allege fraud against Darlene O’Neal with sufficient
                          particularity. ..................................................................................... 22
        C. Plaintiffs fail to plead a viable money had and received claim. ....................... 25
V.      Conclusion .............................................................................................................. 25
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 3 of 29




TO THE HONORABLE COURT:

      Defendants Health and Medical Practice Associates, Robert A. O’Neal, D.C.,

Darlene O’Neal, Carefor Houston, PA a/k/a Carefor PA, James Slayton, D.O., Neches

Anesthesia, Inc., ABC Surgical, LLC., ABC Surgical, LLC d/b/a Rolling Orthopedic,

Medical Advanced systems, Inc., John Ray Hall, D.O., Randy Coleman, Donald E. Baxter,

M.D., D. Ervin Baxter Ortho Spine, LLC, and Donald Colwell, D.C. (collectively,

“Defendants”)1 hereby file this Motion to Dismiss First Amended Complaint (the

“Motion”), and in support would respectfully show:

                       I.     NATURE AND STAGE OF PROCEEDING

      1.     Plaintiffs filed their Complaint on December 4, 2020, alleging violations of

the Racketeering Influenced and Corrupt Organizations Act and money had and received.

ECF No. 1. During a Pre-Motion Conference, the Court granted Plaintiffs’ request for

leave to amend their Complaint prior to the filing of a motion to dismiss. See ECF No. 13.

Plaintiffs filed their First Amended Complaint (the “Amended Complaint”) on April 23,

2021. ECF No. 22. Defendants now file this Motion to dismiss the Amended Complaint

under Federal Rule of Civil Procedure 12(b)(6).

                            II.   SUMMARY OF THE ARGUMENT

      2.     Plaintiffs are a group of insurance companies that are involved in the



1
 The caption of the First Amended Complaint identifies Medical Advanced Systems, Inc.
as a defendant. Am. Compl. at 1 [ECF No. 22]. But the body of the First Amended
Complaint does not mention Medical Advanced Systems, Inc. at all. The total lack of
allegations regarding Medical Advanced Systems, Inc. requires that the First Amended
Complaint be dismissed in its entirety as to that entity.
                                            1
     Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 4 of 29




business of providing insurance for automobile accidents to consumers. See Am. Compl.

¶¶ 16–28. Defendants are a group of medical practitioners, medical office staff, and

medical practices. See id. ¶¶ 29–40. Plaintiffs allege that Defendants submitted fraudulent

medical bills to personal injury attorneys who were representing insureds asserting claims

against Plaintiffs. See id. ¶¶ 1–11. Those attorneys (who are not named as parties) then

allegedly incorporated Defendants’ bills into settlement demands to Plaintiffs under G.A.

Stowers Furniture Co. v. American Indemnity, Co., 15 S.W.2d 544 (Tex. 1929), and its

progeny. See id. ¶¶ 4–10. Plaintiffs allege that they were damaged by paying more to

resolve those claims than appropriate and assert two causes of action: (1) a claim under the

Racketeering Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c);

and (2) a state law claim for money had and received.

       3.     Plaintiffs could have challenged the reports, recommendations, and treatment

decisions they now claim are fraudulent in state court, with the opportunity to call expert

witnesses, to depose the insured and their doctors, and to rely on courts and juries to reject

any inappropriate claims. But Plaintiffs complain that the Stowers decision and other

aspects of Texas law create litigation risks for Plaintiffs to challenge Defendants’ medical

opinions in state court, including the possibility of damages in excess of policy limits. See

id. ¶¶ 4–10. Plaintiffs have attempted to side-step those risks and the requirements of state

law by changing the litigation playing field.

       4.     Plaintiffs assert claims under federal law and in federal court against just one

of the parties involved in the Stowers process—the medical professionals who provide

health care services to accident victims. These claims all-but ignore the central players in

                                                2
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 5 of 29




the preparation and presentation of Stowers demands—the plaintiffs’ lawyers who

quarterbacked those demands and negotiated settlements with insurers. Plaintiffs instead

launch a collateral attack against the medical judgments incorporated into those demands

by characterizing disagreements regarding medical necessity—disputes that would be at

the heart of state court personal injury litigation—as “fraud.”

       5.     The Amended Complaint demonstrates the folly of such forum-shopping. As

detailed below, Plaintiffs fail to comply with a host of requirements for alleging a civil

RICO claim—they fail to allege that the “fraud” was the but-for cause of any alleged harm,

that the assortment of individuals and entities named as Defendants constitutes a viable

RICO enterprise, and that several of the Defendants took any actions that could connect

them to that enterprise. These failures require that the RICO claim be dismissed in its

entirety. Plaintiffs also fail to allege fraud with sufficient particularity as to several

Defendants, which requires that the RICO claim and the state law money had and received

claim be dismissed as to those Defendants.

                       III.   RELEVANT FACTUAL ALLEGATIONS

       6.     Plaintiffs allege that Defendants: (1) prepared fraudulent examination reports

to create the appearance that patients suffered serious injuries that warranted a type of

spinal injection, referred to as “ESIs”; (2) prepared fraudulent billing and medical reports

documenting ESIs that were not actually performed; (3) prepared fraudulent operative

reports for the ESIs and trigger-point injections; (4) prepared bills from Health and Medical

Practice Associates (“HMPA”) or Carefor Houston PA (“Carefor”) for those services; and

(5) provided these documents and bills to the personal injury attorneys representing the

                                             3
     Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 6 of 29




patients, who in turn submitted the bills and documentation to Plaintiffs as part of Stowers

demands to settle the claims against Plaintiffs. Am. Compl. ¶ 7. Plaintiffs claim that

Defendants’ actions caused them to settle claims for insurance policy limits, allegedly

resulting in more than $1 million in damages. Id ¶ 66.

       7.     Plaintiffs allege Robert A. O’Neal (“Dr. O’Neal”) prepared fraudulent

records of pre-ESI treatments for HMPA and Carefor patients. Id. ¶ 29. They further allege

Dr. O’Neal recruited other doctors to perform ESIs based upon fraudulent records,

maintained fraudulent post-ESI records, directed fraudulent surgical recommendations,

and directed the creation of fraudulent billing records. Id.

       8.     Plaintiffs allege James Slayton, D.O. (“Dr. Slayton”) and Donald Colwell,

D.C. (“Dr. Colwell”) prepared fraudulent records for HMPA and Carefor patients, directed

other doctors to perform ESIs based upon fraudulent records, directed the “maintaining”

of fraudulent post-ESI records, directed fraudulent surgical recommendations, and directed

the creation of fraudulent billing records. Id.

       9.     Plaintiffs allege Donald E. Baxter, M.D. (“Dr. Baxter”) and John Ray Hall,

D.O. (“Dr. Hall”) performed ESIs and trigger-point injections for HMPA based upon

fraudulent records and performed procedures that were billed as ESIs that were not actually

ESIs. Id. ¶ 38, 40. Plaintiffs also allege Dr. Baxter and Dr. Hall maintained fraudulent

post-ESI records and provided fraudulent spinal surgical recommendations. Id.

       10.    Plaintiffs allege that HMPA, Carefor, ABC Surgical, LLC (“ABC

Surgical”), Neches Anesthesia, Inc. (“Neches Anesthesia”), and D. Ervin Baxter, LLC

(“Baxter LLC”) are on-going legal entities that have received a portion of the funds

                                              4
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 7 of 29




obtained through the scheme. Id. ¶ 31–34, 39.

       11.    Plaintiffs allege Randy Coleman (“Coleman”) “used his law license” to

create and “facilitate[]” corporate entities involved in the alleged scheme. Id. ¶ 37.

Plaintiffs further allege Coleman was involved in “developing” fraudulent surgical

recommendations by identifying the industry-standard prices for certain procedures. Id. ¶

37, Ex. 23.

       12.    Plaintiffs allege Darlene O’Neal (“Mrs. O’Neal”) was involved in

“orchestrating the preparing” of fraudulent records of pre-ESI treatment for HMPA

patients. Id. ¶ 30. Plaintiffs also allege Mrs. O’Neal recruited doctors to perform ESIs

based upon fraudulent records, directed the “maintaining” of fraudulent post-ESI records,

directed the “procuring and providing” of fraudulent spinal surgical recommendations, and

directed the “creating and maintaining” of fraudulent billing records. Id.

       13.    Plaintiffs support these conclusions with various alleged facts regarding

fraudulent spinal injections, surgical recommendations, and billing practices, which are

described in more detail as relevant below. Id. ¶¶ 46-62.

                          IV.    ARGUMENT AND AUTHORITIES

              A. Dismissal under Rule 12(b)(6).

       14.    Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a claim

must be dismissed if the complaint fails “to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). The general pleading standard set forth in Federal Rule of Civil

Procedure 8(a) states that a pleading must provide “a short and plain statement of the claim

showing that the pleader is entitled to relief.” While Rule 8(a) does not require “detailed

                                             5
     Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 8 of 29




factual allegations,” it demands more than “an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation and

quotations omitted); see also Papasan v. Allain, 478 U.S. 265, 286 (1986) (stating that

courts are not bound to accept as true legal conclusions couched as factual allegations).

       15.    A claim cannot survive a Rule 12(b)(6) motion to dismiss unless it contains

sufficient factual matter “to state a claim to relief that is plausible on its face.” Ashcroft,

556 U.S. at 678 (internal citation and quotations omitted). It is not enough to show “a sheer

possibility that a defendant has acted unlawfully.” Id. “Where a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops short of the line between

possibility and plausibility of entitlement to relief.” Id. (internal citation and quotations

omitted).    Dismissal is also warranted where the pleading offers only “a formulaic

recitation of the elements of a cause of action” and “naked assertions” devoid of “further

factual enhancement.” Id. (internal citation and quotations omitted).

              B. Plaintiffs fail to plead a viable RICO claim.

       16.    RICO is a broadly worded statute that “has as its purpose the elimination of

the infiltration of organized crime and racketeering into legitimate organizations operating

in interstate commerce.” Attorney Gen. of Canada v. R.J. Reynolds Tobacco Holdings,

Inc., 268 F.3d 103, 107 (2d Cir. 2001) (quoting S.Rep. No. 91–617, at 76 (1969) S.Rep.

No. 91–617, at 76 (1969)). “Because the civil RICO statute is an unusually potent weapon

that entitles a prevailing plaintiff to treble damages, 18 U.S.C. § 1964(c), a RICO plaintiff

must do more to defeat a motion to dismiss than simply to assert an inequity attributable to

a defendant’s conduct and tack on the self-serving conclusion that the conduct amounted

                                              6
     Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 9 of 29




to racketeering.” Fuller v. Harrah’s Entm’t, Inc., No. CIV.A. 04-2108, 2004 WL 2452771,

at *2 (E.D. La. Oct. 29, 2004) (cleaned up). “In fairness to innocent parties, courts should

strive to flush out frivolous RICO allegations at an early stage of the litigation.” Figueroa

Ruiz v. Alegria, 896 F.2d 645, 650 (1st Cir. 1990).

       17.    As explained below, Plaintiffs fail to demonstrate a casual nexus between the

activity and harm alleged. They also fail to allege facts showing a viable RICO enterprise

between all Defendants, that several of the Defendants participated in that enterprise, and

that several of the Defendants acted with the requisite state of mind required to allege mail

fraud, the RICO predicate in this case.

                      1. Plaintiffs do not adequately allege RICO causation.

       18.    RICO provides civil remedies only to a “person injured in his business or

property by reason of a violation of section 1962.” 18 U.S.C. § 1964(c). Plaintiffs must

therefore show that the alleged violation “was the but-for and proximate cause” of their

alleged injuries. Allstate Ins. Co. v. Plambeck, 802 F.3d 665, 676 (5th Cir. 2015) (emphasis

added). “When a court evaluates a RICO claim for proximate causation, the central

question it must ask is whether the alleged violation led directly to the plaintiff’s injuries.”

Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006) (emphasis added). Links

between the alleged violation and the alleged injury that are indirect, remote, or “purely

contingent” are not sufficient to establish proximate and but-for causation. Hemi Group,

LLC v. City of New York, 559 U.S. 1, 2 (2010).

       19.    Plaintiffs have inadequately alleged both ends of this causal chain—alleging

fraud with insufficient particularity and describing the alleged injury in only the vaguest

                                               7
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 10 of 29




terms.    But even disregarding those pleading deficiencies, Plaintiffs allege a fatally

contingent chain of causation between Defendants’ alleged actions and the harm Plaintiffs

allegedly suffered.

         20.   Plaintiffs do not allege that Defendants made any statements—fraudulent or

otherwise—directly to Plaintiffs.     To the contrary, Plaintiffs allege that Defendants

provided their medical bills and recommendations to personal injury attorneys, who then

independently packaged those bills and recommendations with those submitted by other

entities into a settlement demand on behalf of an insured. Am. Compl. ¶ 7. Plaintiffs do

not allege that Defendants had any control, authority, or direction over any such attorneys.

They do not allege that Defendants coordinated, discussed, or conspired with any of these

attorneys in crafting their recommendations and treatment. They do not even identify any

of the personal injury attorneys by name. Plaintiffs thus ignore the central players in

crafting, communicating, and negotiating the settlement demands at issue—third parties

whose independent decisions could act as one of several breaks in the causal chain. See

Hemi, 559 U.S. at 10-11 (holding that a “theory of liability [that] rests not just on separate

actions, but separate actions carried out by separate parties” was too contingent to establish

RICO causation (emphasis in original)).

         21.   Plaintiffs do not even allege that Defendants’ bills were the only bills

included in the settlement demands.       Indeed, the exhibits attached to the Amended

Complaint conclusively demonstrate otherwise. For instance, Exhibit 1 to the Amended

Complaint is a Stowers demand that identifies charges by HMPA as constituting only

$7,576.50 of the total $50,987.50 incurred, with a hospital unrelated to Defendants alone

                                              8
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 11 of 29




charging more than $26,762. That exhibit does not indicate whether the total costs were

already over policy limits (as appears likely), which would make any additional costs

largely irrelevant to the decision whether to pay limits. Similarly, Exhibit 2 to the

Amended Complaint identifies charges by HMPA as constituting only $37,487 of the

$80,623 in costs already incurred, a total that exceeds the $50,000 policy limit. The

settlement demands attached as Exhibits 3, 4, 5, and 6 are comparable.

       22.    Plaintiffs also do not identify the extent to which Defendants’ alleged

recommendation of unnecessary medical procedures increased the future costs identified

in any of the Stowers demands. The Stowers demand attached as Exhibit 1, for example,

identified costs that already exceeded likely policy limits and claimed $308,025 in

additional future medical costs. Plaintiffs do not deny that this insured required some

future treatment. They merely contend that less costly alternatives to surgery could be

available. See Am. Compl. ¶ 8. The failure to identify those future costs is critical—

indeed, fatal—to proximate cause. For a demand like that in Exhibit 1, in which costs are

already at or above policy limits, there would be little practical difference between future

costs of, say, $100,000 and the $308,025 claimed in the demand. Both are far beyond

coverage limits and thus support a decision to settle and pay policy limits. See Farmers

Ins. Exchange v. First Choice Chiropractic & Rehabilitation, No. 3:13-CV-01883-PK,

2016 WL 10827072, at *21-22 (D. Or. 2016 Feb. 25, 2016) (holding that plaintiffs who

conceded that some of the bills submitted by doctors were legitimate could not show that

the alleged overstatement of other bills proximately caused plaintiffs to settle cases).



                                              9
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 12 of 29




       23.    Plaintiffs further allege that their ability to challenge any settlement demand,

individual medical bill, or treatment recommendation is limited by the Stowers doctrine,

which allegedly pressures insurers to accept settlement demands at policy limits by placing

too much financial risk on challenging a claim in court. Am. Compl. ¶ 6. The Amended

Complaint itself undermines that contention by citing examples of cases that did proceed

to litigation and in which Plaintiffs challenged medical bills and recommendations

submitted by Defendants in state court. See id. ¶¶ 59, 61. Plaintiffs nonetheless insinuate

that the Stowers doctrine creates too much financial risk for Plaintiffs to litigate each case

on its merits, requiring that Plaintiffs end-run state law and challenge doctors’ medical

recommendations through this case and others.

       24.    This combination of intervening factors alleged in the Amended Complaint

is thus distinguishable from other decisions in which courts have found proximate cause.

In Plambeck, for example, the Fifth Circuit found that a group of insurers had introduced

sufficient evidence to show that the false statements of doctors caused them to overpay for

insurance claims. 802 F.3d at 676-77. But the law firms and doctors at issue in that case

were run and funded by the same defendants, who closely oversaw the entire operation—

from recruiting accident victims, to performing chiropractic services, to drafting and

submitting settlement demands to insurance companies. Id. at 671-72; see also State Farm

Mut. Auto Ins. Co. v. Pointe Physical Therapy, LLC, 107 F.Supp.3d 772, 778-779 (E.D.

Mich. 2015) (denying motion to dismiss complaint that alleged a management group

controlling treatment had “quid pro quo cross-referral relationships with personal injury



                                             10
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 13 of 29




attorneys”).2 No such coordination or control is alleged in this case.

       25.    Plaintiffs cannot simply claim “fraud” and hope the Court ignores the causal

chain between that claim and a decision to settle for policy limits. They must allege facts

showing that Defendants’ alleged overstatement of bills and recommendations was the

“but-for” cause of their alleged harm—i.e., that Plaintiffs would not have settled for policy

limits had it not been for Defendants’ actions. The facts alleged in the Amended Complaint

present a muddle of plaintiffs’ attorneys, unrelated medical bills, admittedly legitimate

costs and procedures, and state law that allegedly impacted Plaintiffs’ decision to settle a

claim for policy limits. This muddle is far from the tight, direct, “but-for” causal chain that

RICO requires. The RICO claim must therefore be dismissed as to all Defendants.

                     2. Plaintiffs do not adequately allege an “association-in-fact”
                        RICO enterprise.

       26.    One of the changes between Plaintiffs’ original Complaint and their

Amended Complaint is a subtle change in the alleged RICO enterprise. The original

Complaint alleged that HMPA was itself the RICO enterprise, a problematic allegation as

HMPA cannot be both a defendant and the RICO enterprise. Complaint [ECF No. 1] ¶ 68;

see also Abraham v. Singh, 480 F.3d 351, 357 (5th Cir. 2007) (holding that to state a claim

under subsection (c), a plaintiff must demonstrate that “the RICO person is distinct from

the RICO enterprise”). The Amended Complaint attempts to rectify this error by alleging


2
  In Allstate Ins. Co. v. Benhamou, 190 F.Supp.3d 631, 644-46 (S.D. Tex. 2016), the court
found the actions of third-party attorneys were not, by themselves, sufficient to break the
causal chain. But that decision did not address the types of claims at issue here, in which
uncontested charges from other medical facilities and admittedly legitimate future medical
treatment had already pushed claims past policy limits. See id.
                                              11
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 14 of 29




that HMPA was a “participant” in a RICO enterprise. Am. Compl. ¶ 68. This statement

appears to allege that the Defendants were members of an “association-in-fact” RICO

enterprise, though the Amended Complaint does not use that term or otherwise attempt to

scope out the parameters of that association. This shift in definition may address one

perceived problem in Plaintiffs’ pleading, but it creates a host of other problems that also

require the RICO claim be dismissed.

       27.    Plaintiffs must do more than use the words “participant” and “association”

to adequately allege an association-in-fact under RICO.           “An ‘association-in-fact’

enterprise (1) must have an existence separate and apart from the pattern of racketeering,

(2) must be an ongoing organization and (3) its members must function as a continuing

unit as shown by a hierarchical or consensual, decision-making structure.” Delta Truck &

Tractor, Inc. v. J.I. Case Co., 855 F.2d 241, 243 (5th Cir. 1988). The ill-defined collection

of entities and individuals identified in the Amended Complaint falls far short of this

exacting standard.

                            a. Plaintiffs do not allege an association separate and apart
                               from the alleged racketeering.

       28.    The Amended Complaint does not allege that the purported association

between Defendants exists “separate and apart” from the alleged pattern of racketeering.

Plaintiffs do not allege that all of these Defendants work together to provide medical

services to other patients outside of the insured making Stowers demands to Plaintiffs.

Though the Amended Complaint could be read to allege that some of these Defendants

work together outside of the alleged scheme (for example, HMPA and its owners), it does


                                             12
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 15 of 29




not allege that all of the Defendants worked together in any capacity outside of the alleged

scheme to defraud Plaintiffs. Plaintiffs thus cannot allege an association-in-fact that

includes all of the named Defendants.

       29.    Courts in this district and elsewhere in Texas have dismissed complaints that

included comparable allegations of an association-in-fact. In Allstate Ins. Co. v. Donovan,

Civil Action No. H-12-0432, 2012 WL 2577546 (S.D. Tex. July 3, 2012), for example, a

group of insurance companies alleged that the defendants (a collection of doctors and

medical practices) participated in a scheme to inflate medical bills and recommendations

to induce higher-than-necessary settlements from the plaintiffs. As in the present case, the

plaintiffs in Donovan did not allege any connection between the defendants other than the

alleged scheme to defraud. Id. at *13. The court concluded that these allegations failed to

establish an association-in-fact and granted the motion to dismiss, holding:

              Because these allegations are not capable of establishing that the
              enterprise treats other, legitimate, patients, i.e., patients whose claims
              are not fraudulently inflated, plaintiff’s allegations are not capable of
              establishing that the association-in-fact enterprise exists for a purpose
              other than the claimed purpose of engaging in a scheme to defraud
              insurance companies . . . .”

Id. (cleaned up).

       30.    The Donovan court relied on the Northern District’s decision in State Farm

Mut. Automobile Ins. Co. v. Giventer, 212 F.Supp.2d 639 (N.D. Tex. 2002), which

addressed comparable facts and reached the same conclusion. As in Donovan and the

present case, the plaintiffs in Giventer alleged that a collection of doctors, medical

practices, and law offices constituted an association-in-fact enterprise. But the plaintiffs


                                              13
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 16 of 29




did not allege any association between the defendants other than the alleged scheme to

inflate Stowers demands:

                   In other words, there is no evidence that the association of law office
                   and chiropractic clinics existed separate and apart from the alleged
                   pattern of racketeering. Aside from the alleged predicate acts, there
                   appears to be nothing which binds the association together.

Id. at 650–51 (emphasis added). The Giventer court therefore found that the plaintiffs’

RICO claims “failed as a matter of law” and dismissed those claims with prejudice. Id. at

651, 653.3

        31.        Plaintiffs’ allegations are functionally indistinguishable from those in

Donovan and Giventer. Their failure to allege an association between all of the Defendants

that exists outside of the alleged scheme itself requires that the RICO claim be dismissed

in its entirety.

                                 b. Plaintiffs do not allege facts showing Defendants
                                    functioned as a continuing unit over time.

        32.        Plaintiffs’ attempt to sweep all of Defendants into one supposed RICO

enterprise also fails to establish that they functioned as a continuing unit over time, the

third element of an association-in-fact. See Delta Truck, 855 F.2d at 243.

        33.        The Amended Complaint does not allege how this collection of Defendants

began working together, who directed the activities of its various members, or identify

alleged communications, agreements, or other coordination between them. It also does not


3
  By contrast, the court in Benhamou the court found allegations of an association-in-fact
to be sufficient because the plaintiffs alleged that the association involved only one entity
and its two owners—a much tighter association than the sprawling collection of individuals
and entities at issue in Donovan or in this case. 190 F.Supp.3d at 654.
                                                 14
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 17 of 29




allege a hierarchical structure that binds all of the Defendants together. Rather, the

Amended Complaint alleges that some of the Defendants worked together through HMPA.

Am. Compl. ¶ 29–30, 35–37. But it does not allege any connection between those

Defendants and the broader collection of doctors and medical entities named as

Defendants, including Dr. Baxter, Dr. Hall, and the various non-HMPA entities.

       34.    As described in the Amended Complaint, the alleged association-in-fact is

thus little more than a collection of independent actors providing some sort of service—or

in the case of several of the Defendant entities, merely receiving money—that is somehow

associated with the alleged scheme to inflate Stowers demands.             Those bare-bones

allegations do not allege facts showing that Defendants functioned as a continuing

organization with any kind of identifiable structure.

       35.    The decision in Donovan is again instructive. The plaintiffs there identified

“the specific roles that each defendant plays in providing healthcare services to their injured

patients and running their respective businesses” and that the defendants inflated their costs

and medical recommendations as part of a fraudulent scheme. Donovan, 2012 WL

2577546 at *13–14. The court found those allegations to be insufficient:

              Merely pleading that there are several businesses and individuals
              that sometimes work with each other and that some of the physicians
              made misrepresentations that caused plaintiffs to pay more in
              settlements is not sufficient to plead that defendants have any liability
              under [RICO].

Id. at *14 (emphasis added). The plaintiffs’ failure to allege facts establishing, among other

things, “how the alleged scheme was formed” and “whether there were communications,

agreements, or an understanding between the alleged parties that advanced the fraud”

                                              15
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 18 of 29




doomed plaintiffs’ RICO claims. Id.

       36.    Other decisions of this Court are substantially in accord. See Gonzalez v.

Bank of America, No. 09-2946, 2011 WL 13261985, at *7 (S.D. Tex. Feb. 20, 2011)

(finding that the plaintiff had failed to allege an association-in-fact between a bank and

several independent insurance companies because “each party’s conducting of its own

affairs is not hierarchical or consensual decision making or an ongoing organization”);

Verde Minerals, LLC v. Burlington Res. Oil & Gas Co., LP, No. CV 2:16-463, 2017 WL

9535076, at *9 (S.D. Tex. June 30, 2017) (finding the plaintiff had failed to allege a RICO

association-in-fact where the plaintiff failed “to allege any facts showing the organizational

characteristics, structure, or decision-making process of the enterprise”).

       37.    Plaintiffs may have alleged that some of the Defendants functioned as a

continuing unit over time. But they have over-reached and attempted to sweep in a host of

other individuals and entities with tangential relationships to HMPA. That grasp for other

potential pockets renders the alleged association-in-fact between the motley collection of

Defendants in this case no different than that alleged in Donovan. This Court should reach

the same conclusion as Donovan, find that Plaintiffs fail to allege that all Defendants acted

as a continuing unit over time, and dismiss the RICO claim.

                     3. Plaintiffs do not adequately allege that several of the
                        Defendants conducted or participated in a RICO enterprise.

       38.    Section 1962(c) imposes civil liability only on those who “conduct or

participate, directly or indirectly, in the conduct of [an] enterprise’s affairs through a

pattern of racketeering activity.” 18 U.S.C. § 1962(c). In order to “participate, directly or


                                             16
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 19 of 29




indirectly, in the conduct of such enterprise’s affairs,” one must have some part in directing

those affairs. Reves v. Ernst & Young, 507 U.S. 170, 179 (1993). “Receiving funds or

materials on its own, without more, does not show that [defendants] actually operated the

scheme to obtain those funds or materials.” Davis-Lynch, Inc. v. Moreno, 667 F.3d 539,

551 (5th Cir. 2012), as revised (Jan. 12, 2012). Plaintiffs’ allegations against several of the

Defendants fall far short of this standard.

                             a. Plaintiffs allege that several of the entity Defendants
                                merely received funds.

       39.    The only allegation against several of the entity Defendants—ABC Surgical,

Neches Anesthesia, and Baxter LLC—is that they “received a portion of the funds”

obtained through the alleged scheme. Am. Compl. ¶¶ 32–34, 38–40. The Fifth Circuit has

expressly held that the same allegations that an entity received funds from an alleged RICO

scheme, without more, do not adequately allege that plaintiffs operated or managed the

alleged RICO scheme. See Moreno, 667 F.3d at 551.

       40.    Other courts in the Fifth Circuit have followed the Fifth Circuit’s guidance

and rejected the same types of allegations. In Wang v. Ochsner Medical Center-Kenner,

L.L.C., for example, the district court noted that federal RICO violations require

“affirmative wrongdoing,” as opposed to “passive acquiescence.” No. CV 17-5134, 2017

WL 6055167, at *11 (E.D. La. Dec. 7, 2017). The court therefore found that “financially

benefitting from another’s conduct or scheme is not sufficient to show that one actually

operated the scheme to defraud” and dismissed the plaintiff’s RICO claim. Id.; see also

Benhamou, 190 F.Supp.3d at 656 (“As already discussed, and as [defendants] correctly


                                              17
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 20 of 29




note, neither the provision of goods or services, the mere existence of a business

relationship, simple contributions with knowledge of the scheme, nor the receipt of funds

or materials from the scheme is sufficient to subject one to RICO liability.”). Plaintiffs’

RICO claim against ABC Surgical, Neches Anesthesia, and Baxter LLC must therefore be

dismissed.

                            b. Plaintiffs fail to allege that Coleman controlled the alleged
                               RICO enterprise.

       41.    Plaintiffs’ allegations against Coleman are almost as thread-bare. Plaintiffs

generally allege Coleman “used his law license” to “create[e] and facilitate[e] corporate

entities that are involved in the alleged scheme.” Am. Compl. ¶ 37. Plaintiffs further allege

Coleman was “directly and personally involved” in developing the fraudulent surgical

recommendation charges utilized to perpetuate the scheme. Id. Neither of these conclusory

allegations are actually supported by the facts alleged in the Amended Complaint.

       42.    Plaintiffs do not explain—or allege any facts that suggest—that merely filing

the paperwork to create an LLC is somehow directing a RICO enterprise. Such activities

fall squarely into “providing services,” which this Court has consistently held is not

sufficient to show a defendant participated in or managed a RICO scheme. Benhamou, 190

F.Supp.3d at 656; see also Compass Bank v. Villarreal, No. CIV.A. L-10-8, 2011 WL

1740270, at *13 (S.D. Tex. May 5, 2011) (collecting cases) (“Having a business

relationship with a RICO enterprise does not constitute operation and management of the

enterprise’s affairs necessary for RICO liability.”).

       43.    Similarly, the only fact cited in support for Plaintiffs’ allegation that


                                             18
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 21 of 29




Coleman helped develop “fraudulent surgical recommendation[s]” is Dr. Baxter’s

testimony that an attorney (presumably Coleman) helped him gather records from other

physicians’ charges to use as a basis for his own fee recommendations. Am. Compl., Ex.

23. Plaintiffs again fail to allege any facts suggesting how attorney research into the

industry-standard price for a procedure is somehow fraudulent, let alone that such research

constitutes “developing” a doctor’s surgical recommendation. They also do not allege that

Coleman had any reason to believe that this research was anything other than an innocuous

and legitimate service. See Benhamou, 190 F.Supp.3d at 656.

       44.    Finally, Plaintiffs also fail to allege that Coleman had a supervisory role in

the scheme, an omission that is itself fatal to the RICO claim against Coleman. See

Plambeck, 802 F.3d at 675 (acknowledging that defendants had limited roles but

nevertheless finding they “participated in managing the enterprise with their supervisory

roles in their respective parts of the scheme.”); Benhamou, 190 F.Supp.3d at 655

(“Although one need not be a ringleader, the Fifth Circuit has made clear that a defendant

must have some supervisory involvement in an enterprise in order to satisfy § 1962(c)’s

conduct or participate requirement.”); see also Interallianz Bank AG v. NYCAl Corp., No.

93 CIV. 5024, 1994 WL 177745 at *3, 7 (S.D.N.Y., May 6, 1994) (Bank’s provision of

account services to RICO enterprise and financing of RICO enterprise’s transactions did

not satisfy Reves test).4




4
 Plaintiffs’ allegations that Coleman received funds from the alleged RICO entity, see Am.
Compl. ¶ 37, are similarly insufficient for the reasons noted above.
                                            19
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 22 of 29




       45.    Plaintiffs’ RICO claim against Coleman must therefore be dismissed.

                      4. Plaintiffs fail to adequately allege mail fraud with
                         particularity.

       46.    When a complaint alleges claims sounding in fraud, Rule 9(b) requires that

plaintiffs plead the underlying factual circumstances with particularity. Fed. R. Civ. P.

9(b). Rule 9(b)’s particularity requirement applies to the pleading of mail fraud as a

predicate act in a RICO case. See Benhamou, 190 F. Supp. 3d at 642. Rule 9(b) requires

Plaintiffs to plead the “who, what, when, where, and how” of the alleged fraud. Id.

       47.    The elements of RICO mail fraud are: (1) a scheme to defraud by means of

false or fraudulent representation; (2) interstate or intrastate use of the mails to execute the

scheme; (3) the use of the mails by the defendant connected with or incident to the scheme;

and (4) actual injury to the plaintiff. Id. at 657–58. The Fifth Circuit also requires that a

plaintiff allege that the defendant knew the scheme involved false representations and acted

with the specific intent to defraud. See United States v. Plato, 593 F. App’x 364, 369 (5th

Cir. 2015); Benhamou, 190 F. Supp. 3d at 659 (“[I]dentifying circumstances that indicate

conscious behavior on the part of the defendant will support an inference of fraud and

satisfy Rule 9(b).”). Plaintiffs fail to comply with these requirements in multiple ways.

                             a. Plaintiffs fail to allege any actions by several Defendants.

       48.    As noted above, the only allegations concerning several entity Defendants—

ABC Surgical, Neches Anesthesia, and Baxter LLC—are that each is an on-going legal

entity and has received a portion of the funds obtained through the scheme. Am. Compl.

¶¶ 31–34, 39. Those allegations not only fail to allege control of a RICO enterprise, as


                                              20
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 23 of 29




discussed above, they also fail to allege participation in a mail fraud scheme with sufficient

particularity. See Benhamou, 190 F. Supp. 3d at 659 (“[S]everal district courts in this

circuit have found plaintiffs’ RICO complaints inadequate when each defendant’s conduct

is not specified.”) (collecting cases). The absence of any substantive allegations against

these Defendants provides an independent ground to dismiss the RICO claim as to them.

                            b. Plaintiffs fail to allege fraud by Coleman with sufficient
                               particularity.

       49.    Plaintiffs similarly fail to allege sufficient factual allegations as to Coleman.

Plaintiffs assert the legal conclusion that Coleman acted “with specific intent to defraud

Plaintiffs.” Am. Compl. ¶ 37. But the facts alleged in the Amended Complaint do not

support that conclusion or otherwise give rise to an inference of fraudulent intent.

       50.    First, the bare allegation that Coleman created some corporate entities, see

Am. Compl. ¶ 37, does not by itself indicate any conscious behavior supporting fraud.

Plaintiffs do not (and, of course, cannot) allege there anything inherently improper with a

lawyer creating a legal entity. They do not allege that there was anything improper in how

those entities were formed, that the structure of the entities was relevant to the scheme, or

(as noted above) that several entities actually did anything to further the scheme. Plaintiffs

merely allege that Coleman provided a legal service that was itself innocuous. Such

allegations do not infer willful participation in a scheme to defraud.

       51.    Plaintiffs’ allegation that Coleman helped a doctor identify industry-standard

pricing is similarly insufficient. Even assuming that the deposition excerpt attached to the

Amended Complaint actually refers to Coleman, Plaintiffs do not allege any facts showing


                                             21
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 24 of 29




that there is anything wrong with helping a doctor identify the market price for a particular

service. See Am. Compl., Ex. 23.        To the extent that there is any wrongdoing in this

allegation, it is not in identifying the industry-standard price for a particular procedure, but

in actually recommending that procedure in the first place. As Plaintiffs do not allege that

Coleman had anything to do with recommending the procedure—or had any reason to

believe that doing so was improper—there mere identification of the industry price fails to

show “conscious behavior on the part of the defendant will support an inference of fraud

and satisfy Rule 9(b).” Benhamou, 190 F. Supp. 3d at 659. This failure to alleged

fraudulent intent is an independent ground to dismiss the RICO claim against Coleman.

                             c. Plaintiffs fail to allege fraud against Darlene O’Neal with
                                sufficient particularity.

       52.    Plaintiffs’ allegations against Darlene O’Neal are also strikingly thin.

Plaintiffs assert conclusory allegations that Mrs. O’Neal was involved in recruiting doctors

to perform ESIs based on “fraudulent” records, maintaining “fraudulent” records, and

verifying the reasonableness and necessity of Defendant’s billings. Id. Plaintiffs tack on

to these quasi-factual allegations the contention that Mrs. O’Neal acted “knowingly” and

“with knowledge that the mails would be part of the execution of the fraud.” Id.

       53.    Notably, Plaintiffs do not allege that Mrs. O’Neal acted willfully and with

the intent to defraud. They do not even include the boilerplate, conclusory allegations

asserted against other Defendants. See, e.g., Am. Compl. ¶¶ 35, 36, 38, 40, This failure to

allege intent to defraud—even in conclusory form—itself requires that the RICO claim

against Mrs. O’Neal be dismissed. See Plato, 513 App’x. at 369.


                                              22
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 25 of 29




       54.    Even if the Court were to attempt to divine an inference of fraudulent intent

from the Amended Complaint’s sparse allegations against Mrs. O’Neal, those allegations

do not identify sufficient facts to give rise to such an inference. Plaintiffs only generally

allege that Mrs. O’Neal was involved in maintaining and verifying “fraudulent” reports.

They do not allege any facts explicating the role Mrs. O’Neal had in preparing or

maintaining those reports or even allege that she substantively reviewed any of the records

she purportedly maintained. Plaintiffs also do not allege that Mrs. O’Neal is a doctor, has

medical training, or has any reason to understand that a particular recommendation in a

particular case was not medically necessary. The mere fact that Mrs. O’Neal is married to

Dr. O’Neal does not somehow impute Dr. O’Neal’s knowledge to his wife. These

allegations thus fail to establish either the “who, what, where, when, and how” of the

alleged fraud or fraudulent intent. See Benhamou, 190 F. Supp. 3d at 642

       55.    But even if Plaintiffs had alleged that Mrs. O’Neal was aware of the contents

of the records she allegedly “maintained,” there is nothing in the records themselves that

would give rise to an inference of fraud. Plaintiffs purport to identify various ways in

which the records were “fraudulent,” including in that the reports incorporated analysis

conducted by Dr. Colwell and that several were not signed by doctors. See Am. Compl. ¶¶

56-62. But a close examination of the records themselves—as they are described in the

Amended Complaint—reveals little more than a string of innocuous practices that do not,

by themselves, suggest any wrongdoing.

       56.    For instance, Plaintiffs allege that the reports of patient examinations before

ESIs were “fraudulent” because the reports incorporated information obtained from

                                             23
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 26 of 29




patients by Dr. Coleman or other medical professionals. See Am. Compl. ¶¶ 56, 57. But

Plaintiffs do not allege that it was improper for a nurse, chiropractor, or other medical

technician to gather the blood pressure, temperature, results of an MRI, or other medical

information that a doctor considered in making a recommendation. They do not allege that

the doctor approving the form was obligated—by medical standards or otherwise—to

gather personally every bit of information included in the report. And they certainly do

not allege that Mrs. O’Neal was aware of any such obligation.

         57.   Plaintiffs’ suggestion that HMPA doctors did not personally draft the reports

they signed is similarly deficient. See id. ¶ 57. The reports themselves indicate that they

were written by somebody other than the doctor who signed them. A report identified in

the Amended Complaint, for example, includes the notation “SS/ac” at the bottom,

indicating that it was written by an assistant or secretary with the initials “ac.” Id. The

report also states that “[t]his note has been dictated, but not read, and is subject to dictation

and transcription variance.” Id. There is no alleged reason for Mrs. O’Neal—or for the

Court—to conclude that there was anything improper in an assistant typing up a doctor’s

notes.

         58.   As a final example, Plaintiffs fail to allege that Mrs. O’Neal had any contact

with Dr. Key, was aware of whether he was capable of providing medical service, or have

any reason to believe that the bills submitted by Dr. Key were improper. Indeed, Plaintiffs

do not allege when Dr. Key received his cancer treatments, when he was out of the office,

or any other facts that could support their suggestion that Dr. Key did not conduct the

procedures for which he billed. See Am. Compl. ¶ 62. The list of procedures included in

                                               24
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 27 of 29




the Amended Complaint indicates that Dr. Key only worked on one or two days a month

in late 2016, leaving month-long gaps for his treatment and recovery. Id. Nothing in those

bills suggest any fraudulent intent by Mrs. O’Neal.

       59.    The Court should therefore dismiss the RICO claim as to Mrs. O’Neal.

              C. Plaintiffs fail to plead a viable money had and received claim.

       60.    To state a claim for common law money had and received, Plaintiffs must

allege that each Defendant was paid money for dishonest claims. See Bank of Saipan v.

CNG Fin. Corp., 380 F.3d 836, 840 (5th Cir. 2004). For the reasons noted above, Plaintiffs

have not adequately alleged fraud against ABC Surgical, Neches Anesthesia, Baxter LLC,

Coleman, and Mrs. O’Neal. The money had and received claim must therefore be

dismissed as to these Defendants for the same reasons. Moreover, this Court only has

jurisdiction over the state court money had and received claim because it is paired with the

RICO claim, which provides federal question jurisdiction. See Am. Compl. ¶¶ 13-14. If

the Court grants the Motion and dismisses the RICO claim as to each Defendant on the

grounds urged above—and it should—the Court should also dismiss the money had and

received claim for lack of jurisdiction. See Enochs v. Lampasas County, 641 F.3d 155, 159

(5th Cir. 2011) (reviewing factors for retention of supplemental jurisdiction and finding

abuse of discretion in refusal to remand after federal questions had been dismissed).

                                    V.     CONCLUSION

       61.    For the reasons stated above, the Amended Complaint does not state claims

under which relief can be granted and should be dismissed. Defendants further request all

additional relief to which they may be justly entitled.

                                             25
   Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 28 of 29




DATED: May 28, 2021.
                                          Respectfully submitted,

                                          DAVIS & SANTOS, P.C.


                                     By: /s/ Jay Hulings
                                        Jason M. Davis
                                        Attorney-In-Charge
                                        Texas State Bar No. 00793592
                                        Southern District No. 20114
                                        Email: jdavis@dslawpc.com
                                        H. Jay Hulings
                                        Texas State Bar No. 24104573
                                        Southern District No. 3472684
                                        Email: jhulings@dslawpc.com
                                        Stephanie L. Dodge
                                        Texas State Bar No. 24105336
                                        Southern District No. 3599198
                                        Email: sdodge@dslawpc.com
                                        719 S. Flores Street
                                        San Antonio, Texas 78204
                                        Tel: (210) 853-5882

                                          Attorneys for Defendants




                                     26
    Case 4:20-cv-04152 Document 28 Filed on 05/28/21 in TXSD Page 29 of 29




                         CERTIFICATE OF CONFERENCE


       I certify that counsel for Defendants and counsel for Plaintiffs have discussed

Defendants’ arguments in support of a motion to dismiss Plaintiffs’ allegations on multiple

occasions. These discussions preceded and included the pre-conference letter filed by

Defendants on February 22, 2021 [ECF No. 10], Plaintiffs’ response to that letter filed on

February 26, 2021 [ECF No. 12], and the parties’ pre-motion conference on March 4, 2021,

among other discussions.

                                                     /s/ Jay Hulings
                                                    Jay Hulings




                            CERTIFICATE OF SERVICE

       I certify that on the 28th day of May 2021, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system and all counsel

of record will receive an electronic copy via the Court’s CM/ECF system.




                                                  /s/ Jay Hulings
                                                 Jay Hulings




                                            27
